Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance of claims 12-20: 
The prior art does not show the following features:
determine a distance between the first beacon and the terminal based on the first reception time, and determine a distance between the second beacon and the terminal by reflecting the first propagation time and the first waiting time to the second reception time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1-11, a “device” has been claimed with components of beacon, terminal and measuring of distance between these two components. All the claims (independent and dependent claims) appears a system claims instead of a typical device. Applicant needs to clarify the claim category in order to make the claim interpretation in a clear way.
In claim 10, a device is claimed for determining a position of a terminal while a terminal is only used to receive a beacon signal without any steps/devices in determining the position of the terminal. Applicant needs to amend the claim by specifying the relationship between the beacon and terminal and beacon signal in order to satisfy the purpose of determining position of a terminal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gassion (20170082726).
Regarding claims 1, 3, Gassion discloses a device for determining a position of a terminal, the device comprising: 
a beacon for transmitting a beacon signal (B1-Bn, Fig. 1); 

a first sensor attached to the terminal and configured to sense movement of the terminal (a movement sensor 12, for example of accelerometer type, paragraph 0031) and to output a first sensing signal indicative of the sensed movement, 
wherein the terminal has a reception mode for receiving the beacon signal and is configured to tum on/off the reception mode based on the first sensing signal (to detect if the device is moving or at a fixed position, paragraph 0031)(When the microcontroller 13 detects that the device is in a fixed position, i.e. that it is no longer receiving any signal from the movement sensor 12, and that the latter has not moved for a particular time (set at 15 minutes, for example) measured using its clock, it starts the detection circuit 10 in order to collect the following network data, paragraph 0035).
Regarding claim 2, Gassion discloses wherein the first sensor comprises one of an acceleration sensor, a gyro sensor, a motion sensor, and a displacement sensor (accelerometer type sensor, see rejection of claim 1 above).
Regarding claim 4, Gassion discloses wherein the terminal is configured to tum off the reception mode when the outputted first sensing signal indicates that no movement of the terminal is being sensed (no movement from sensor, turn on reception of beacon signal above also implies turning off the reception while it is sensing movement). 
Regarding claim 8, Gassion discloses further comprising a measurement unit connected to the terminal, wherein the beacon consists of a plurality of beacons (B1-Bn in Fig. 1) for respectively transmitting a plurality of beacon signals, and the measurement unit is configured to 
Regarding claim 9, Gassion discloses wherein the terminal is configured to receive from the measurement unit information indicative of the current position of the terminal and to transmit the position information to a central control unit (to send data to a remote processing unit UC responsible for determining the geographical position of the device, paragraph 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gassion (20170082726) as applied to claim 1 above, and further in view of Nord (20160261986).
Regarding claims 10-11, Gassion discloses uses of beacons in positioning terminal but does not disclose a sensor attached to the beacon. 
However, Nord teaches using a movement sensor (movement sensor 230 in Fig.2) for a beacon radio node (also see Abstract, a received movement notification message contains the identifier for the beacon radio node and data indicating that the beacon radio node has been moved) to maintain an accurate database of beacon locations. It would have been obvious to modify Gassion with Nord by implementing movement sensor into beacons in order to update the beacon location.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov